Citation Nr: 0739951	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran is competent for receipt of Department of 
Veterans Affairs (VA) benefits, including disbursement of 
funds.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active service from May 1983 to August 1983, 
and from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

This case was the subject of a July 2007 hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to be found competent for VA purposes so 
that he may receive his disability compensation benefits 
directly, without the aid of an intermediary.     

The medical evidence of record is mixed as to whether the 
veteran is competent for the purposes of handling 
disbursement of funds without limitation.  A report of VA 
hospitalization from March 6, 2005 to March 14, 2005 for 
alcohol detoxification contained a finding that the veteran 
was able to manage funds.  The report noted that the one week 
stay consisted of routine ward milieu which was a safe, 
supportive, structured and low stress environment.  A report 
of VA hospitalization in an alcohol treatment program from 
March 14, 2005 to May 9, 2005 contained a finding that the 
veteran was not competent to handle VA funds.  A July 2005 VA 
psychiatric examiner found that he was not competent for VA 
purposes.  A report of VA psychosocial assessment for 
interdisciplinary patient admission assessment dated 
September 8, 2006 indicates that he was competent.  At a 
December 2006 VA psychiatric examination, the veteran was 
found to be not competent for VA purposes.  The examiner 
reasoned that without a conservator, the veteran would be 
impulsive in his spending.

The most recent records of outpatient VA mental health 
treatment are dated in November 2006.  The social worker who 
saw the veteran in November 2006 indicated that the veteran 
may "have been under the influence," and that the veteran 
was interested in treatment for drug and alcohol abuse. 

There are two reports of VA inpatient psychiatric 
hospitalization of record from the year 2007.  At discharge 
from a period of hospitalization from February 1, 2007, to 
March 15, 2007, the veteran was found not competent.  In the 
report of discharge from VA hospitalization for 11 days in 
April 2007, the veteran was found competent for VA purposes.  
However, no rationale was given for this finding, and the 
veteran's need for hospitalization was due to using 
methamphetamine intravenously prior to admission.  Both 
reports of hospitalization indicate that the veteran was 
receiving ongoing domiciliary care at a VA facility in 
Leavenworth, Kansas, as part of the VA PART program.
 
Updated records of VA outpatient treatment and domiciliary 
care would be useful in adjudication of the veteran's claim.

At the veteran's July 2007 Board hearing, the veteran's 
representative gave the name and address of B.G., whom he 
identified as a social worker of the opinion that the veteran 
is competent to handle his own affairs.  See July 2007 Board 
of Veterans' Appeals Hearing Transcript at page 3.  Any 
relevant records of treatment or consultation with the 
veteran from this social worker, and a written professional 
opinion from her as to whether the veteran is competent to 
handle disbursement of funds without limitation, would be 
helpful in adjudicating this claim.

Also, because the evidence received after the aforementioned 
December 2006 VA examination is equivocal as to whether the 
veteran is competent, a new VA medical opinion based on an 
updated record in this matter would be helpful in 
adjudication of this case.

Additionally, the June 2005 VCAA notice sent on the matter of 
competence, as associated with the claims file, does not 
include the indicated enclosure, "What the Evidence Must 
Show."  The veteran should be provided VCAA notice that 
includes notice of what the evidence must show to 
substantiate his claim, as well as the other required 
elements of VCAA notice.  A complete copy of this 
correspondence should be associated with the claims files.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether the veteran is competent 
for receipt of VA benefits, including 
disbursement of funds, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent.  The veteran must be apprised 
of what the evidence must show to support 
his claim, the division of responsibility 
between him and VA in obtaining such 
evidence, and specifically requested to 
send any pertinent evidence in his 
possession to VA.  A complete copy of this 
correspondence should be associated with 
the claims files.

2.  Contact Social Worker B.G. (See July 
2007 Board Hearing Transcript at page 3 
for full name, address, and phone number) 
for the purpose of obtaining any relevant 
records of treatment or consultation and a 
written opinion as to whether the veteran 
is competent for purposes of receiving 
disbursement of VA funds.

3.  Request the veteran to identify the 
name and address of all providers of mental 
health treatment for the period from 
November 2006 to the present.  After any 
required releases are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include all 
records of VA out-patient, or domiciliary 
care in the PART program at a VA facility 
in Leavenworth, Kansas, and of VA in-
patient hospital treatment for his 
psychiatric condition, from November 2006 
forward, that have not been previously 
obtained.  

4.  Make arrangements for a VA special 
psychiatric examination of the veteran, 
for the purpose of determining whether or 
not the veteran is competent for VA 
purposes. 

The claims file must be made available to, 
and reviewed by, the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report whether or not the 
claims file was made available for review 
in conjunction with the examination.  

In preparing his report, the examiner is 
requested to:

(a) Describe in detail all manifestations 
of psychiatric disability and assign an 
appropriate diagnosis, including a Global 
assessment of Functioning (GAF) score on 
Axis V.

(b) Express an opinion as to whether the 
veteran, because of psychiatric 
disability, lacks the mental capacity to 
contract or to manage his own affairs, 
including disbursement of funds, without 
limitation.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience and 
medical expertise.  

5.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



